Exhibit 10.1

AMENDMENT NO. 6 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 6, dated as of December 18, 2019 (this “Amendment”), among IQVIA
Inc. (formerly known as Quintiles IMS Incorporated), a Delaware corporation (the
“Parent Borrower”), IQVIA Holdings Inc., a Delaware corporation (“Holdings”),
the other guarantors party hereto, Bank of America, N.A., as administrative
agent and as collateral agent (in such capacity, the “Administrative Agent”),
the Term B-1 Dollar Lenders party hereto, the Term B-2 Dollar Lenders party
hereto and the Replacement Lender (as defined below).

W I T N E S S E T H:

WHEREAS, the Parent Borrower, the Administrative Agent, the lenders from time to
time party thereto (the “Lenders”) and the other parties thereto have entered
into that certain Fourth Amended and Restated Credit Agreement, dated as of
October 3, 2016 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement” and as amended hereby, the
“Credit Agreement”);

WHEREAS, pursuant to Section 10.01 of the Existing Credit Agreement and on the
terms and conditions set forth herein, (i) each Lender executing the addendum
attached as Annex A hereto (the “Lender Addendum”) as a Term B-1 Dollar Lender
(collectively, the “Consenting Term B-1 Dollar Lenders”) has agreed to reduce
the interest rate applicable to all of such Lender’s Term B-1 Dollar Loans in
accordance with the terms and subject to the conditions set forth herein and
(ii) each Lender executing the Lender Addendum as a Term B-2 Dollar Lender
(collectively, the “Consenting Term B-2 Dollar Lenders” and, together with the
Consenting Term B-1 Dollar Lenders, the “Consenting Lenders”) has agreed to
reduce the interest rate applicable to all of such Lender’s Term B-2 Dollar
Loans in accordance with the terms and subject to the conditions set forth
herein;

WHEREAS, each Consenting Lender has agreed that upon giving effect to this
Amendment, the Loans of such Consenting Lender may be reduced in the sole
discretion of the Lead Arrangers, and such reductions shall be effected by the
assignments described in Section 14(b) hereof;

WHEREAS, each Term B-1 Dollar Lender that is not a Consenting Term B-1 Dollar
Lender (a “Non-Consenting Term B-1 Dollar Lender”) shall be required to assign
the entire amount of its Term B-1 Dollar Loans to Bank of America, N.A. (in such
capacity, the “Replacement Lender”) at par in accordance with Section 3.07 of
the Existing Credit Agreement and, in connection with such assignment, the
Replacement Lender shall become a Lender under the Credit Agreement with respect
to the Loans so assigned; provided that at the time of such assignment, the
Required Facility Lenders under the Term B Facility consisting of Term B-1
Dollar Loans shall have executed Lender Addenda;

WHEREAS, each Term B-2 Dollar Lender that is not a Consenting Term B-2 Dollar
Lender (a “Non-Consenting Term B-2 Dollar Lender” and the Non-Consenting Term
B-2 Dollar Lenders, together with the Non-Consenting Term B-1 Dollar Lenders,
the “Non-Consenting Lenders”) shall be required to assign the entire amount of
its Term B-2 Dollar Loans to the Replacement Lender at par in accordance with
Section 3.07 of the Existing Credit Agreement and, in connection with such
assignment, the Replacement Lender shall become a Lender under the Credit
Agreement with respect to the Loans so assigned; provided that at the time of
such assignment, the Required Facility Lenders under the Term B Facility
consisting of Term B-2 Dollar Loans shall have executed Lender Addenda; and

WHEREAS, BofA Securities, Inc., HSBC Securities (USA) Inc., JPMorgan Chase Bank,
N.A., Wells Fargo Securities, LLC, Goldman Sachs Bank USA and Barclays Bank PLC
(collectively, the “Lead Arrangers”) shall act as joint lead arrangers and
bookrunners with respect to this Amendment;



--------------------------------------------------------------------------------

WHEREAS, PNC Bank, National Association, Fifth Third Bank, Citigroup Global
Markets Inc., Mizuho Bank, Ltd., SunTrust Bank, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., TD Bank, N.A., BNP Paribas, Compass Bank, Royal Bank of Canada, The
Huntington National Bank and The Northern Trust Company (collectively, the
“Co-Documentation Agents” and, together with the Lead Arrangers, the “Amendment
No. 6 Agents”) shall act as co-documentation agents with respect to this
Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Definitions. Capitalized terms not otherwise defined in this
Amendment shall have the same meanings as specified in the Existing Credit
Agreement.

SECTION 2.    Amendments to the Existing Credit Agreement. Pursuant to
Section 10.01 of the Existing Credit Agreement, and subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, effective on and as
of the Amendment No. 6 Effective Date, the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text), and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages attached as Annex B hereto.

SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (such date being referred to as the “Amendment No. 6
Effective Date”) when each of the following conditions shall have been
satisfied:

(a)    The Administrative Agent (or its counsel) shall have received
(i) counterparts of this Amendment signed by the Parent Borrower, the
Guarantors, the Replacement Lender and the Administrative Agent, and (ii) Lender
Addenda signed by the Consenting Term B-1 Dollar Lenders and the Consenting Term
B-2 Dollar Lenders.

(b)    The Administrative Agent shall have received (x) the legal opinion of
Ropes & Gray LLP, counsel to the Loan Parties and (y) the legal opinion of
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., North Carolina
counsel to the Loan Parties, in each case, dated as of the Amendment No. 6
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(c)    The Administrative Agent shall have received (i) copies of each
Organization Document for the Parent Borrower and each Guarantor, as applicable,
and, to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Amendment No. 6 Effective Date or a recent
date prior thereto; (ii) signature and incumbency certificates of the officers
of the Parent Borrower and each Guarantor executing this Amendment;
(iii) resolutions of the Board of Directors or similar governing body of the
Parent Borrower and each Guarantor approving and authorizing the execution,
delivery and performance of this Amendment and certified as of the Amendment
No. 6 Effective Date by its secretary, an assistant secretary or other
appropriate Person as being in full force and effect without modification or
amendment and (iv) if available, a good standing certificate from the applicable
Governmental Authority of the Parent Borrower’s and each Guarantor’s
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Amendment No. 6 Effective Date.

 

-2-



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall have received, for the account of the
Administrative Agent and the Lead Arrangers, all fees payable to the
Administrative Agent and the Lead Arrangers, respectively, on the Amendment
No. 6 Effective Date and, to the extent invoiced at least two (2) Business Days
prior to the Amendment No. 6 Effective Date (or as otherwise reasonably agreed
by the Parent Borrower), out-of-pocket expenses required to be paid by the
Parent Borrower in connection with this Amendment, including the Attorney Costs
of Cahill Gordon & Reindel LLP, in accordance with Section 10.04 of the Existing
Credit Agreement.

(e)    The Administrative Agent shall have received an officer’s certificate
with respect to the Parent Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent as to satisfaction of the
conditions set forth in clauses (i) and (j) of this Section 3.

(f)    To the extent requested at least three (3) Business Days prior to the
Amendment No. 6 Effective Date (or as otherwise reasonably agreed by the Parent
Borrower), any requesting Lender shall have received a Note executed by the
Parent Borrower in favor of each Term B-1 Dollar Lender and Term B-2 Dollar
Lender requesting a Note, if any.

(g)    [Reserved].

(h)    At least three (3) Business Days prior to the Amendment No. 6 Effective
Date, the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations (including
a certification regarding beneficial ownership as required by the 31 C.F.R. §
1010.230), including the USA PATRIOT Act, that has been requested in writing at
least ten (10) Business Days prior to the Amendment No. 6 Effective Date.

(i)    The representations and warranties of each Loan Party set forth in
Article V of the Existing Credit Agreement and in each other Credit Document
shall be true and correct in all material respects on and as of the Amendment
No. 6 Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(j)    Immediately after the Amendment No. 6 Effective Date, no Default or Event
of Default shall exist.

SECTION 4.    Representations and Warranties. The Loan Parties party hereto
represent and warrant as follows as of the date hereof:

(a)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary corporate or other organizational action on the part
of the Parent Borrower and the Guarantors. The execution, delivery and
performance by the Loan Parties party hereto of this Amendment will not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) result in the creation of any Lien upon any of the property or assets of
such Loan Party or any of the Restricted Subsidiaries (other than as permitted
by Section 7.01 of the Existing Credit Agreement), or (iii) violate any
applicable Law except with respect to any breach, contravention or violation
referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

-3-



--------------------------------------------------------------------------------

(b)    this Amendment has been duly executed and delivered by each Loan Party
party hereto and constitutes a legally valid and binding obligation of each such
Loan Party, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing; and

(c)    the representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and in each other Credit Document are true and
correct in all material respects on and as of the Amendment No. 6 Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is true and correct (after giving effect to any qualification therein)
in all respects on such respective dates.

SECTION 5.    Effect on the Credit Agreement and the Credit Documents.

(a)    On and after the Amendment No. 6 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Existing Credit Agreement, as amended by, and after giving effect to, this
Amendment. Each of the Collateral Documents, as specifically amended by this
Amendment, and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Credit
Documents, in each case, as amended by this Amendment.

(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Credit Document.

(c)    This Amendment shall not constitute a novation of the Existing Credit
Agreement or of any other Credit Document.

SECTION 6.    Liens Unimpaired. After giving effect to this Amendment, neither
the modification of the Credit Agreement effected pursuant to this Amendment nor
the execution, delivery, performance or effectiveness of this Amendment:

(a)    impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document prior to the Amendment No. 6 Effective Date, and
such Liens continue unimpaired with the same priority to secure repayment of all
Obligations (including, without limitation, the Term B-1 Dollar Loans and the
Term B-2 Dollar Loans), whether heretofore or hereafter incurred; or

(b)    requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

-4-



--------------------------------------------------------------------------------

SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute one and
the same instrument. Delivery by facsimile or electronic transmission of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment.

SECTION 8.    Severability. In case any provision in or obligation of this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 9.    Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and permitted assigns.

SECTION 10.    Governing Law; Jurisdiction. This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of
New York. The provisions of Sections 10.15(b) and (c) and Section 10.16 of the
Existing Credit Agreement shall apply to this Amendment, mutatis mutandis.

SECTION 11.    Lender Signatures. Each Lender that executes a counterpart to
this Amendment shall be deemed to have irrevocably approved this Amendment (and
such approval shall be binding upon Lender’s successors and assigns). Each
Lender agrees that such Lender shall not be entitled to receive a copy of any
other Lender’s signature page to this Amendment, but agrees that a copy of such
signature page may be delivered to the Parent Borrower, the Administrative Agent
and the Lead Arrangers.

SECTION 12.    Reaffirmation. The Parent Borrower and each Guarantor hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof on behalf of themselves and each other Loan Party, (i) the covenants and
agreements contained in each Credit Document to which it is a party, including,
in each case, such covenants and agreements as in effect immediately after
giving effect to this Amendment and the transactions contemplated hereby and
(ii) its guarantee of the Obligations under each Guaranty, as applicable, and
its prior grant of Liens on the Collateral to secure the Obligations pursuant to
the Collateral Documents which Liens continue in full force and effect after
giving effect to this Amendment.

SECTION 13.    Roles. It is agreed that each Lead Arranger shall be deemed a
Lead Arranger for all purposes under the Credit Agreement. It is agreed that
each Co-Documentation Agent shall be deemed a Co-Documentation Agent for all
purposes under the Credit Agreement. Anything herein to the contrary
notwithstanding, the Amendment No. 6 Agents shall not have any powers, duties or
responsibilities under this Amendment, except in their respective capacities, as
applicable, as the Administrative Agent or a Lender hereunder. The Parent
Borrower hereby agrees that the expense reimbursement and indemnification
provisions set forth in Sections 10.04 and 10.05 of the Credit Agreement apply
mutatis mutandis to the activities of the Amendment No. 6 Agents and their
respective Affiliates, directors, officers, employees, agents, partners,
members, advisors and other representatives of the foregoing in connection with
this Amendment.

SECTION 14.    Replacement Lender.

(a)    The Replacement Lender hereby consents to this Amendment. The
Administrative Agent hereby (i) consents to this Amendment and consents to the
assignment of the then outstanding Loans of each Non-Consenting Lender to the
Replacement Lender in

 

-5-



--------------------------------------------------------------------------------

accordance with Sections 3.07 and 10.07 of the Credit Agreement and (ii) agrees
that no assignment fees specified in Section 10.07(b) shall be required to be
paid by the Parent Borrower in connection with such assignment. The Replacement
Lender, the Administrative Agent and the Parent Borrower acknowledge and agree
that, upon the deemed assignment of any Loans from Non-Consenting Lenders, the
Replacement Lender (i) shall become a “Lender” under, and for all purposes, and
subject to and bound by the terms, of the Credit Agreement and other Loan
Documents with Loans in an amount equal to the aggregate principal amount of all
Loans of the Non-Consenting Lenders assigned thereto, (ii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iii) shall
perform all the obligations of and shall have all rights of a Lender thereunder.
After the assignment of Loans by each Non-Consenting Lender to the Replacement
Lender as contemplated above, (i) the Replacement Lender shall hold (x)
$62,217,943.27 of Term B-1 Dollar Loans and (y) $78,248,641.74 of Term B-2
Dollar Loans and (ii)(x) the Replacement Lender and the Consenting Term B-1
Dollar Lenders shall together hold all of the Term B-1 Dollar Loans and (y) the
Replacement Lender and the Consenting Term B-2 Dollar Lenders shall together
hold all of the Term B-2 Dollar Loans.

(b)    The Replacement Lender hereby agrees, and by its execution of a Lender
Addendum, each Consenting Lender agrees, that if the Term B-1 Dollar Loans or
Term B-2 Dollar Loans of such Consenting Lender immediately prior to the
Amendment No. 6 Effective Date exceed the Loans of such Class allocated to such
Lender by the Lead Arrangers, Loans of such Class in the amount of such excess
shall be assigned by such Lender to the Replacement Lender, at par, upon the
Amendment No. 6 Effective Date.

[The remainder of this page is intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

IQVIA INC., as the Parent Borrower By:  

/s/ Andrew Markwick

Name:   Andrew Markwick Title:   Vice President and Treasurer

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

IQVIA HOLDINGS INC., as a Guarantor By:  

/s/ Eric M. Sherbet

Name:   Eric M. Sherbet Title:   Executive Vice President, General Counsel and
Secretary

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

APPATURE INC., as a Guarantor BENEFIT HOLDING, INC., as a Guarantor DATA NICHE
ASSOCIATES, INC., as a Guarantor IGUARD, INC., as a Guarantor

IMS SOFTWARE SERVICES LTD., as a Guarantor

INNOVEX MERGER CORP., as a Guarantor

INTERCONTINENTAL MEDICAL STATISTICS INTERNATIONAL, LTD., as a Guarantor IQVIA
CHINAMETRIK INC., as a Guarantor IQVIA COMMERCIAL FINANCE INC., as a Guarantor

IQVIA COMMERCIAL TRADING CORP., as a Guarantor

IQVIA COMMERCIAL INDIA HOLDINGS CORP., as a Guarantor

IQVIA CSMS US INC., as a Guarantor

IQVIA MEDICAL COMMUNICATIONS & CONSULTING INC., as a Guarantor

IQVIA MEDICAL EDUCATION INC., as a Guarantor

IQVIA PHARMA INC., as a Guarantor

IQVIA PHARMA SERVICES CORP., as a Guarantor

IQVIA RDS ASIA INC., as a Guarantor

IQVIA RDS BT INC., as a Guarantor

IQVIA RDS INC., as a Guarantor

IQVIA TRADING MANAGEMENT INC., as a Guarantor

IQVIA TRANSPORTATION SERVICES CORP., as a Guarantor

MED-VANTAGE, INC., as a Guarantor

QCARE SITE SERVICES, INC., as a Guarantor

THE AMUNDSEN GROUP, INC., as a Guarantor VCG&A, INC., as a Guarantor VCG-BIO,
INC., as a Guarantor

 

By:  

/s/ Andrew Markwick

Name:   Andrew Markwick Title:   Vice President and Treasurer

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

BUZZEOPDMA LLC, as a Guarantor EA INSTITUTE, L.L.C., as a Guarantor

ENTERPRISE ASSOCIATES L.L.C., as a Guarantor

IQVIA BIOSCIENCES HOLDINGS LLC, as a Guarantor

IQVIA BIOTECH LLC, as a Guarantor

IQVIA COMMERCIAL SERVICES LLC, as a Guarantor

IQVIA MARKET INTELLIGENCE LLC, as a Guarantor

IQVIA PHASE ONE SERVICES LLC, as a Guarantor

IQVIA RDS LATIN AMERICA LLC, as a Guarantor

IQVIA RDS TRANSFER LLC, as a Guarantor

OUTCOME SCIENCES, LLC, as a Guarantor

RX INDIA, LLC, as a Guarantor TARGETED MOLECULAR DIAGNOSTICS, LLC, as a
Guarantor VALUEMEDICS RESEARCH, LLC, as a Guarantor

 

By:  

/s/ Andrew Markwick

Name:   Andrew Markwick Title:   Vice President and Treasurer

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

SPARTAN LEASING CORPORATION, as a Guarantor By:  

/s/ Andrew Markwick

Name:   Andrew Markwick Title:   Executive Vice President and Treasurer

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

IQVIA GOVERNMENT SOLUTIONS INC., as a Guarantor By:  

/s/ Andrew Markwick

Name:   Andrew Markwick Title:   Treasurer

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Kevin L. Ahart

Name:   Kevin L. Ahart Title:   Vice President

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

Consented to by: BANK OF AMERICA, N.A., as Replacement Lender

By:  

/s/ Darren Merten

Name:   Darren Merten Title:   Vice President

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

ANNEX A

LENDER ADDENDUM1

By executing this signature page:

Effective Date Settlement Option

(i)    as a Consenting Term B-1 Dollar Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-1 Dollar Loans held by such Lender as of the Consent Effective Date (as
defined below), to the terms of Amendment No. 6 to the Fourth Amended & Restated
Credit Agreement (the “Amendment”) and (y) agrees that upon giving effect to the
Amendment, the Term B-1 Dollar Loans of such Lender may be reduced in the sole
discretion of the Lead Arrangers, and such reductions shall be effected by the
assignments described in Section 14(b) of the Amendment; and/or

(ii)    as Consenting Term B-2 Dollar Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-2 Dollar Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that upon giving effect to the Amendment,
the Term B-2 Dollar Loans of such Lender may be reduced in the sole discretion
of the Lead Arrangers, and such reductions shall be effected by the assignments
described in Section 14(b) of the Amendment.

Post-Effective Date Settlement Option

(i)    as a Consenting Term B-1 Dollar Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-1 Dollar Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that the entire amount of such Lender’s
outstanding Term B-1 Dollar Loans will be assigned to the Replacement Lender at
par on the Amendment No. 6 Effective Date (it being understood that no
Assignment and Assumption shall be required to be executed by such Lender to
effect such assignment) and following the Amendment No. 6 Effective Date, such
Lender (or its designated Affiliate, if agreed by the Replacement Lender) shall
purchase by assignment Term B-1 Dollar Loans in an equal principal amount as its
existing Term B-1 Dollar Loans or such lesser amount allocated to such Lender by
the Lead Arrangers; and/or

(ii)    as a Consenting Term B-2 Dollar Lender, the undersigned institution
unconditionally and irrevocably (x) agrees, with respect to all outstanding Term
B-2 Dollar Loans held by such Lender as of the Consent Effective Date, to the
terms of the Amendment and (y) agrees that the entire amount of such Lender’s
outstanding Term B-2 Dollar Loans will be assigned to the Replacement Lender at
par on the Amendment No. 6 Effective Date (it being understood that no
Assignment and Assumption shall be required to be executed by such Lender to
effect such assignment) and following the Amendment No. 6 Effective Date, such
Lender (or its designated Affiliate, if agreed by the Replacement Lender) shall
purchase by assignment Term B-2 Dollar Loans in an equal principal amount as its
existing Term B-2 Dollar Loans or such lesser amount allocated to such Lender by
the Lead Arrangers.

 

1 

All capitalized terms used but not defined in this Lender Addendum shall have
the meaning set forth in Amendment No. 6 to the Fourth Amended and Restated
Credit Agreement (the “Amendment”).

 

A-1



--------------------------------------------------------------------------------

The date on which a Lender or Additional Lender executes this signature page is
referred to as the “Consent Effective Date” with respect to such Lender or
Additional Lender.

 

A-2



--------------------------------------------------------------------------------

Name of Lender:                                          
                                       

Executing as a

Effective Date Settlement Option

 

  ☐

Consenting Term B-1 Dollar Lender

 

  ☐

Consenting Term B-2 Dollar Lender

(please check all that apply)

 

           by  

 

  Name:     Title:  

For any Institution requiring a second signature line:

 

           by  

 

  Name:     Title:  

Post-Effective Date Settlement Option

 

  ☐

Consenting Term B-1 Dollar Lender

 

  ☐

Consenting Term B-2 Dollar Lender

(please check all that apply)

 

           by  

 

  Name:     Title:  

For any Institution requiring a second signature line:

 

           by  

 

  Name:     Title:  

Lender signature pages on file with the Administrative Agent.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

CREDIT AGREEMENT

(CONFORMED THROUGH AMENDMENT NO. 6)



--------------------------------------------------------------------------------

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
September 18, 2017.

“Amendment No. 2 Effective Date” means September 18, 2017, the date of
effectiveness of Amendment No. 2.

“Amendment No. 3” means Amendment No. 3 to the Third Amended and Restated Credit
Agreement dated as of October 3, 2016.

“Amendment No. 3 Effective Date” means April 6, 2018.

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of June 11,
2018.

“Annual Financial Statements” means the (i) audited consolidated balance sheets
of IMS Health Holdings as of December 31, 2013 and 2012, and the related
consolidated statements of income, statements of stockholders’ equity and cash
flows for IMS Health Holdings for the fiscal years then ended and (ii) the
audited consolidated balance sheets of the Parent Borrower as of December 31,
2012 and 2011, and the related consolidated statements of income, statements of
stockholders’ equity and cash flows for the Parent Borrower for the fiscal years
then ended.

“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(2).

“Applicable Disposition Percentage” means, on any date, (a) 100% if the Senior
Secured First Lien Net Leverage Ratio as of the last day of the most recent Test
Period is greater than 2.00 to 1.00 and (b) 50% if the Senior Secured First Lien
Net Leverage Ratio as of the last day of the most recent Test Period is equal to
or less than 2.00 to 1.00.

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the Senior
Secured First Lien Net Leverage Ratio as of the last day of such fiscal year is
greater than 3.50 to 1.00, (b) 25% if the Senior Secured First Lien Net Leverage
Ratio as of the last day of such fiscal year is less than or equal to 3.50 to
1.00 and greater than 3.00 to 1.00 and (c) 0% if the Senior Secured First Lien
Net Leverage Ratio as of the last day of such fiscal year is less than or equal
to 3.00 to 1.00.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity.”

“Applicable Rate” means a percentage per annum equal to:

(a)    with respect to Term B-1 Dollar Loans and, Term B-2 Dollar Loans, (x) for
Eurocurrency Rate Loans, 2.00% and (y) for Base Rate Loans, 1.00%;

(b) and with respect to Term B-3 Dollar Loans, (x) for Eurocurrency Rate Loans,
1.75% and (y) for Base Rate Loans, 0.75%;

(b)     (c) with respect to Term B-1 Euro Loans and Term B-2 Euro Loans, 2.00%;

(c)    (d) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Term A Loans, (i) from the Extension Effective Date until the
first Business Day following delivery of the Compliance Certificate for the
first fiscal quarter ending after the Extension Effective Date pursuant to
Section 6.02(a), (A) for Eurocurrency Rate Loans, 1.75%, (B) for Base Rate
Loans, 0.75%, and (C) for unused commitment fees payable pursuant to
Section 2.09(a), 0.30%, and (ii) thereafter, the following percentages per
annum, based upon the Total Net Leverage Ratio as specified in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):



--------------------------------------------------------------------------------

“Euro Unit” means the currency unit of the Euro.

“Eurocurrency Rate” means:

(a)     with respect to any Eurocurrency Rate Loan denominated in Dollars or a
Foreign Currency, the rate per annum equal to the offered rate administered by
the ICE Benchmark Administration Limited or such other rate per annum as is
widely recognized as the successor thereto if the ICE Benchmark Administration
Limited is no longer making a London Interbank Offer Rate available (“LIBOR”),
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b)     for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to: LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that (i) the Eurocurrency Rate with respect to the Term B-1 Dollar
Loans that bear interest at a rate based on clause (a) of this definition will
be deemed to be not less than 0.75% per annum, (ii) if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement and (iiiii) to the extent the Eurocurrency Rate set forth in clause
(a) or (b) above is not available, the Eurocurrency Rate shall be a comparable
or successor rate reasonably determined by the Administrative Agent in
consultation with the Parent Borrower.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income of the Parent Borrower for such period;

(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period;

(iii)    decreases in Consolidated Working Capital for such period; provided
that (x) any such decreases arising from dispositions by the Parent Borrower and
its Restricted Subsidiaries completed during such period and the effect of
reclassification during such period of current assets to long-term assets and
current liabilities to long-term liabilities shall be excluded and (y) there
shall be included with respect to any acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period;

(iv)    an amount equal to the aggregate net non-cash loss on dispositions by
the Parent Borrower and its Restricted Subsidiaries during such period (other
than dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;